DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claims 3 and 15, it is unclear what is included or excluded by the phrase “generally toroidal shape”. Specifically, the Examiner can find no definition within the Applicant’s specification which would allow one of ordinary skill in the art to determine what is included or excluded by the phrase. For the purpose of examination, the phrase has been read as “toroidal shape”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, 9, and 10 are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Heijnen et al. (US 2012/0292049 A1, hereinafter Heijnen).

Regarding claim 1, Heijnen teaches a device for traversing a conduit (see Abstract; see also Fig. 3 and 4; see also [0053]-[0072]), the device comprising: a body (see Fig. 3, body includes all elements) having a first member (305) receivable within a second member (302), the first member slidable relative to the second member (see Fig. 3, first member 305 slidable relative to second member 302); a first actuator coupled to a first end of the body (see Fig. 3, first actuator G2); a second actuator coupled to a second end of the body (see Fig. 3, second actuator G1), the second end opposite the first end (see Fig. 3, G1 and G2 located at opposite ends of body as shown); a third actuator coupled to the body between the first actuator and the second actuator, the third actuator spaced apart from the first actuator and from the second actuator (see Fig. 3, third actuator considered as the cylinder 302 and piston 304 and located between and part from G1 and G2); and a pneumatic system configured to change pressures 

Regarding claim 3, Heijnen above teaches all of the limitations of claim 1.
Furthermore, Heijnen teaches that the first actuator has a generally toroidal shape (see Fig. 3, first actuator G2 has toroidal shape).

Regarding claim 6, Heijnen above teaches all of the limitations of claim 1.
Furthermore, Heijnen teaches that the first member and the second member are configured to move relative to one another when the pressure of the third actuator changes (see Fig. 6, movement of first member 305 and second member 302 shown).

Regarding claim 7, Heijnen above teaches all of the limitations of claim 1.
Furthermore, Heijnen teaches that at least one of the first actuator and the second actuator is configured to anchor to the conduit depending on a state of the device (see Fig. 6, various anchoring of system via G1 and G2 shown).

Regarding claim 9, Heijnen above teaches all of the limitations of claim 1.
Furthermore, Heijnen teaches that an end of the second member includes a flange proximate an opening configured to receive the first member (see Fig. second member 302 has inner flange through which the first member 305), and wherein an end of the first member includes a flange that is wider than the opening (see Fig. 3, flange portion 304 of the first member 305), wherein the third actuator is coupled to the first member between the flange of the first member and the flange of the 

Regarding claim 10, Heijnen above teaches all of the limitations of claim 1.
Furthermore, Heijnen teaches that the pneumatic system uses a closed-loop feedback system to regulate pressures in the first, second, and third actuators (see Fig. 3 and [0053]-[0072], closed looped pneumatic system 308 and 301).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heijnen as applied to claim 1 above, and further in view of Negishi (US Pat. No. 4,848,168, hereinafter Negishi).

Regarding claim 2, Heijnen above teaches all of the limitations of claim 1.
Heijnen above fails to teach that the body includes a tensioning band configured to bias the first member within the second member.
Negishi teaches a device for traversing a conduit (see Fig. 5a-f, device traverses conduit as shown) which comprises a first member (see Fig. 5a, first member comprising first actuator 8 on the left side), second member (see Fig. 5a, second member comprising second actuator 8 on the right side), and 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Heijnen so as to include a tensioning system as suggested by Negishi. This would allow for the system to save energy by only requiring actuation of the third actuator in one direction, while the tensioning system would return the system to its initial state.

Regarding claim 11, Heijnen teaches a device for traversing a conduit (see Abstract; see also Fig. 3 and 4; see also [0053]-[0072]), the device comprising: a body (see Fig. 3, body includes all elements) having a first member (305) receivable within a second member (302), the first member slidable relative to the second member (see Fig. 3, first member 305 slidable relative to second member 302); first and second inflatable actuators coupled to an exterior of the first member (see Fig. 3, first inflatable actuator G2 and second inflatable actuators G1 coupled to the first member 305 directly and indirectly); 
Heijnen fails to teach a tensioning band coupled to both the first and second members; and a third inflatable actuator coupled to an exterior of the second member.
Negishi teaches a device for traversing a conduit (see Fig. 5a-f, device traverses conduit as shown) which comprises a first member (see Fig. 5a, first member comprising first actuator 8 on the left side), second member (see Fig. 5a, second member comprising second actuator 8 on the right side), a tensioning system therebetween configured to bias the first member within the second member (see Fig. 5a, compression coil spring 6); and a third inflatable actuator coupled to the second member (see Fig. 5a, third actuator 2 coupled to the second member comprising right actuator 8 as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Heijnen so as to include a tensioning system and third actuator as suggested by Negishi. This would allow for the system to save energy by only 

Regarding claim 12, Heijnen as modified by Negishi above teaches all of the limitations of claim 11.
Furthermore, Heijnen teaches a pneumatic system configured to change pressures with the first, second, and third actuators (see Fig. 3 and [0053]-[0072], closed looped pneumatic system 308 and 301 configured to chamber pressure with the first, second, and third actuators).

Regarding claim 13, Heijnen as modified by Negishi above teaches all of the limitations of claims 11 and 12.
Furthermore, Heijnen teaches that the pneumatic system uses a closed-loop feedback system to regulate the pressures in the actuators (see Fig. 3 and [0053]-[0072], closed looped pneumatic system 308 and 301 configured to chamber pressure with the first, second, and third actuators).

Regarding claim 15, Heijnen as modified by Negishi above teaches all of the limitations of claim 11.
Furthermore, Heijnen teaches that the first actuator has a generally toroidal shape (see Fig. 3, toroidal shape of G2).

Regarding claim 16, Heijnen as modified by Negishi above teaches all of the limitations of claim 11.
Heijnen fails to specifically teach that the first member and the second member each include a groove, wherein the first actuator is coupled to the groove of the first member and the third actuator is coupled to the groove of the second member.
However, as described above, Heijnen does teach that the body (see Fig. 3, body includes all elements) has a first member (305) receivable within a second member (302), the first member slidable relative to the second member (see Fig. 3, first member 305 slidable relative to second member 302).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Heijnen with various grooves or sliding mechanism. This would allow for the rotational orientation of the first and second member to be maintained throughout operation of the device, ensuring that the sensors are oriented in the correction position.

Regarding claim 17, Heijnen as modified by Negishi above teaches all of the limitations of claim 11.
Furthermore, Heijnen teaches that an end of the second member includes a flange proximate an opening configured to receive the first member (see Fig. second member 302 has inner flange through which the first member 305), and wherein an end of the first member includes a flange that is wider than the opening (see Fig. 3, flange portion 304 of the first member 305), wherein the second actuator is coupled to the first member between the flange of the first member and the flange of the second member (see Fig. 3, portion of the second actuator G1 attached to 302 which lies between the flanges when the first and second member are in a contracted position as shown).

Regarding claim 18, Heijnen as modified by Negishi above teaches all of the limitations of claim 11.
Heijnen teaches that the first member and the second member are configured to move relative to one another when the pressure of the third actuator changes (see Fig. 6, movement of first member 305 and second member 302 during changes in pressure in the third actuator 302/304 as shown).

Regarding claim 19, Heijnen as modified by Negishi above teaches all of the limitations of claim 11.
Furthermore, Heijnen teaches that at least one of the first actuator and the second actuator is configured to anchor to the conduit depending on a state of the device (see Fig. 6, various anchoring of system via G1 and G2 shown).

Regarding claim 20, Heijnen teaches a method for moving a device through a conduit (see Fig. 6, [0053]-[0072], and [0089]-[0100]), the device including a body (see Fig. 3, body includes all elements) having a first member (305) that is slidably received in a second member (302), the device including a first inflatable actuator coupled to the body (G1), a second inflatable actuator coupled to the body (G2), and a third actuator coupled to the body (see Fig. 3 and [0054], third actuator considered as 302/304, which is filled with oil or any pumpable fluid), the method comprising: a first step of inflating the second and third actuators and deflating the first actuator (see Fig. 6, step B); a second step of deflating the third actuator and inflating the first actuator while the second actuator remains inflated (see Fig. 6, step C); a third step of deflating the second actuator while the first actuator remains inflated and the third actuator remains deflated (see Fig. 6, transition from step C to step D); and a fourth step of inflating the third actuator and deflating the first actuator while the second actuator remains deflated (see Fig. 6, transition from step A to step B).
Heijnen fails to specifically teach that the third actuator is inflatable.
Negishi teaches a device for traversing a conduit (see Fig. 5a-f, device traverses conduit as shown) which comprises a first member (see Fig. 5a, first member comprising first actuator 8 on the left side), second member (see Fig. 5a, second member comprising second actuator 8 on the right side), and a third inflatable actuator coupled to the second member which is inflatable (see Fig. 5a, third actuator 2 coupled to the second member comprising right actuator 8 as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Heijnen so as to include the inflatable third actuator as suggested by Negishi. This would provide an inexpensive alternative to the piston actuator type of Heijnen, reducing the cost of the system.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Heijnen as applied to claim 1 above, and further in view of Madoian et al. (US Pat. No. 4,195,529, hereinafter Madoian).

Regarding claim 4, Heijnen above teaches all of the limitations of claim 1.
Heijnen above fails to teach that the third actuator includes multiple actuators stacked in parallel.
Madoian teaches a device for traversing a conduit (see Fig. 1, all elements), wherein the third actuator (4) includes multiple actuators stacked in parallel (see Fig. 1, third actuator 4 has stacks of actuators baffles in parallel as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Heijnen with the multiple third actuators as shown by Madoian. This is because the use of multiple third actuators in parallel would allow the device to expand and contract while the device was in bends in the conduit as shown by Madoian (see Fig. 2).

claim 5, Heijnen as modified by Madoian above teaches all of the limitations of claims 1 and 4.
Heijnen as modified by Madoian above fails to specifically teach that the third actuator includes four actuators stacked in parallel.
Madoian teaches a device for traversing a conduit (see Fig. 1, all elements), wherein the third actuator (4) includes four actuators stacked in parallel (see Fig. 1, third actuator 4 has four actuators in parallel as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Heijnen with the multiple third actuators as shown by Madoian. This is because the use of multiple third actuators in parallel would allow the device to expand and contract while the device was in bends in the conduit as shown by Madoian (see Fig. 2).

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Heijnen.

Regarding claim 8, Heijnen above teaches all of the limitations of claim 1.
Heijnen fails to specifically teach that the first member and the second member each include a groove, wherein the first actuator is coupled to the groove on the first member and the second actuator is coupled to the groove on the second member.
However, as described above, Heijnen does teach that the body (see Fig. 3, body includes all elements) has a first member (305) receivable within a second member (302), the first member slidable relative to the second member (see Fig. 3, first member 305 slidable relative to second member 302).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Heijnen with various grooves or sliding mechanism. This would allow for the rotational orientation of the first and second member to be .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heijnen in view of Negishi as applied to claim 11 above, and further in view of Madoian.

Regarding claim 14, Heijnen as modified by Negishi above teaches all of the limitations of claim 11.
Heijnen above fails to teach that the second actuator includes multiple actuators stacked in parallel.
Madoian teaches a device for traversing a conduit (see Fig. 1, all elements), which utilizes an actuator (4) that includes multiple actuators stacked in parallel (see Fig. 1, actuator 4 has stacks of actuators baffles in parallel as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Heijnen with the multiple actuators as shown by Madoian. This is because the use of multiple third actuators in parallel would allow the device to expand and contract while the device was in bends in the conduit as shown by Madoian (see Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855